Citation Nr: 0832140	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-08 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a lumbar spine disability has been 
received.

2.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to June 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision in which the RO determined 
that new and material evidence to reopen the previously 
denied claim for service connection for acute back pain had 
not been received.  The veteran filed a notice of 
disagreement (NOD) in June 2005; and the RO issued a 
statement of the case (SOC) in January 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2006.  

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a copy of the 
transcript is of record.  During the hearing, the veteran 
submitted additional evidence, along with a signed waiver of 
RO consideration of the evidence.  This evidence is accepted 
for inclusion in the record.  See 38 C.F.R. §§ 20.800, 
20.1304 (2007).

The Board notes, at the outset, that it has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the issue of service connection for a 
lumbar spine disability.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first 
decide whether new and material evidence to reopen the claim 
for service connection for a lumbar spine disability has been 
received before it can address the matter on the merits-and 
in light of the Board's favorable action on the petition to 
reopen-the Board has characterized the appeal as to the 
lumbar spine as encompassing the two issues on the title 
page.

In so doing, the Board has also considered the recent 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit 
held that a claim for one diagnosed disease or injury cannot 
be prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed below, the veteran 
was previously denied service connection for a disability 
characterized by low back pain.  In January 2004, the veteran 
sought to reopen his claim for a lumbar spine disability 
claimed as acute back strain.  Due to a history of low back 
pain, a private magnetic resonance imaging (MRI) of the 
lumbar spine was performed in March 2004 and shows 
degenerative joint and disc disease of the lumbar spine.  At 
the time of the previous denial, there was no diagnosis of a 
lumbar spine (low back) disability.  As such, the Board finds 
that the veteran is seeking service connection for the same 
disability (one manifested by low back pain and claimed as 
due to a back injury) as that for which service connection 
was denied in July 1973 and in October 1974.  Thus, new and 
material evidence is required to reopen the claim for service 
connection for a lumbar spine disability.  

The Board's decision granting the petition to reopen the 
claim for service connection for a lumbar spine disability is 
set forth below.  The claim for service connection for a 
lumbar spine disability, on the merits, is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for a lumbar spine disability has been 
accomplished.

2.  In an October 1974 rating decision, the RO confirmed a 
July 1973 RO denial of the veteran's claim for service 
connection for a lumbar spine disability; the veteran did not 
initiate an appeal to the October 1974 rating action.

3.  Evidence associated with the claims file since the 
October 1974 denial of the claim for service connection for a 
lumbar spine disability includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, that relates to an unestablished fact 
necessary to substantiate the claim, and that raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1974 rating decision, confirming the denial 
of service connection for a lumbar spine disability, is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the October 1974 RO denial is 
new and material, the criteria for reopening the claim for 
service connection for a lumbar spine disability are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's claim for service connection for a disability 
characterized by low back pain was originally denied in a 
July 1973 rating decision and that denial was confirmed by 
the RO in an October 1974 rating action.  Evidence then of 
record included the veteran's service treatment records and a 
September 1974 VA examination report.  The veteran's service 
treatment records show that, in May 1973, he complained of 
pain on lifting and heavy breathing.  On examination, muscle 
spasms were noted in paraspinous groups.  A May 26, 1973 
treatment note reflected that the veteran was asymptomatic 
and had recently been discharged from the hospital for low 
back pain.  On a June 1973 separation examination, clinical 
findings for the veteran's spine were normal.  After filing 
an NOD to the July 1973 RO denial, the veteran was afforded a 
VA examination in September 1974.  The RO based its denial on 
the fact that no disability (low back pain) was found on that 
examination. 
 
The veteran was informed of the October 1974 decision (as 
reflected in a contemporaneously issued SOC) in a letter 
later the same month.  The veteran neither perfected an 
appeal to the July 1973 RO denial nor submitted an NOD to the 
October 1974 rating decision within one year of notification.  
Therefore, the July 1973 and October 1974 rating decisions 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2007). 

Here, the veteran's petition to reopen the previously denied 
claim for service connection for a lumbar spine disability, 
claimed as acute back strain, was received in January 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the October 1974 RO 
decision that confirmed the July 1973 RO denial of the claim 
for service connection.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the record since the RO's prior denial 
consists of a copy of a May 1973 service hospital report, VA 
medical records, a March 2004 private MRI of the lumbar 
spine, the hearing transcript, and various written statements 
provided by the veteran and family members and friends. 

The May 1973 service hospital report confirms that the 
veteran was hospitalized, following a one-week history of 
back muscle spasms stemming from heavy lifting and straining 
on the job.  He was placed on bed rest with local heat to his 
back and given a back exercise program to do three times a 
day and Valium every six hours for one week.  He showed 
progressive improvement until May 24, 1973, at which time he 
was discharged with a diagnosis of acute back strain.

VA medical records reflect that, in May 2003, the veteran 
reported initially injuring his back in 1973 when a piece of 
concrete fell on him and pinned him against a truck, for 
which he was hospitalized.  He stated that, since then, he 
has had intermittent flare-ups of low back pain with the most 
recent three weeks earlier.  The veteran reported going to 
physical therapy for his back over seven years ago and 
indicated that he was last seen by VA for his back in about 
1980.  Following an examination, the assessment was chronic 
low back pain for which he went to physical therapy and, 
after discharge, he was to continue a home exercise program. 

The March 2004 private MRI revealed a rightward asymmetric 
disc bulge desiccation at L5-S1 with right disc and facet 
disease contributing to right foramina crowding, and mild 
loss of disc height and disc desiccation at L3-L4 with minor 
disc bulge.

The additional evidence includes lay statements reflecting 
that the veteran has had back problems since leaving the 
service or, at least, for many years.

During his Board hearing, the veteran reiterated that he 
initially injured his back in 1973 when a piece of concrete 
fell on him and pinned him against a truck, for which he was 
hospitalized.  After discharge from service, he indicated 
that VA checked him out and said that his back was healed.  
The veteran reported that his back started bothering him 
again in 1997 and that he it has continued to bother him 
since then.  He indicated that he saw a private doctor for 
his back problems in 1978, but he does not know whether that 
doctor is still around.  The veteran stated that he has 
received treatment for his back pain at an outpatient clinic 
associated with the VA Medical Center (VAMC) in Atlanta, 
Georgia, and that he was last treated in 2004.  He indicated 
that the March 2004 MRI reveals that he has a diagnosed back 
disability and that he has suffered from back pain since 
discharge from active service.  

The Board notes that the additional evidence received 
includes lay and medical evidence indicating that the veteran 
has been diagnosed with a lumbar spine disability and that he 
has suffered from back pain since discharge from active 
service.  As this evidence was not previously considered by 
agency adjudicators, and is not cumulative or duplicative of 
evidence previously of record, it is "new".  As noted 
above, the veteran was previously denied service connection 
for a lumbar spine disability, because there was no evidence 
of a diagnosed disability.  As the new evidence now includes 
an MRI showing a diagnosed lumbar spine disability, thus, the 
evidence relates to an unestablished fact that is necessary 
to substantiate the claim.  Moreover, when such evidence is 
considered in light of the additional lay statements and 
testimony asserting that the veteran's low back problems stem 
from a 1973 in-service injury to his low back, the Board also 
finds this evidence provides a reasonable possibility of 
substantiating the claim.  The Board reiterates that, for 
purposes of reopening, the credibility of the evidence is 
presumed.  Justus, 3 Vet. App. at 512-513.  

Accordingly, the  Board concludes that the criteria for 
reopening the claim for service connection for a lumbar spine 
disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for a lumbar spine disability has been received, 
to this extent, the appeal is granted.




REMAND

In view of the Board's reopening, the RO should consider the 
reopened claim for service connection on the merits, in the 
first instance, to avoid any prejudice to the veteran.  The 
Board also finds that further development of the claim is 
warranted.

As noted above, service treatment records do show treatment 
for low back pain, to include hospitalization, the new 
evidence includes records reflecting a diagnosis of current 
lumbar spine disability, and the veteran'shearing  testimony 
and lay statements which appeas to link the veteran's current 
back disability to his active service.  The Board finds that 
a medical opinion-based on full consideration of the 
veteran's documented history and assertions, and supported by 
stated rationale-as to whether the veteran's current lumbar 
spine disability, is medically related to service, is needed 
to resolve the claim for service connection, on the merits.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination, by an appropriate physician, at 
a VA medical facility.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the claim for service 
connection.  See 38 C.F.R. § 3.655(b) (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  During his 
hearing, the veteran reported that he has been seen at the 
East Point VA outpatient clinic associated with the Atlanta 
VAMC and that he was last seen in 2004.  A review of the 
claims file reflects that there may be pertinent VA medical 
records which have not been obtained.  Only VA treatment 
records dated from May 19, 2003 to January 21, 2004 have been 
associated with the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Atlanta VAMC, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requesting records from 
Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim for 
service connection, on the merits, notifying him that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also  38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Atlanta 
VAMC and  its outpatient clinics all 
outstanding pertinent records of 
evaluation and/or treatment for the 
veteran's low back from January 2004 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The RO should 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays, as 
appropriate) should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current disability(ies) of the lumbar 
spine, manifested by pain.  With respect 
to each diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
is the result of disease or injury 
incurred or aggravated during service.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a lumbar spine 
disability.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should consider the claim, on the 
merits, in light of all pertinent 
evidence and legal authority. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


